— Judgment, Supreme Court, New York County (Jawn A. Sandifer, J.), entered May 5, 1989, dismissing this CPLR article 78 proceeding, unanimously affirmed, without costs.
As a nontenured, probationary employee in the Police Cadet Corps Program, petitioner was subject to discharge without cause and without a statement of reasons (Matter of York v McGuire, 63 NY2d 760). Petitioner has failed to demonstrate any violation of statutory or decisional law, or constitutionally *362impermissible purpose, in such discharge. The student loan agreement did not establish a contractual term of employment. Petitioner is not entitled to a “name-clearing hearing” because she has failed to challenge the accuracy of the false impression allegedly created (Codd v Velger, 429 US 624), and has failed to establish a public disclosure of the information (see, Matter of Lentlie v Egan, 61 NY2d 874). Concur — Kupferman, J. P., Ross, Asch and Kassal, JJ.